DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on  02/18/2021.  As directed by the amendment claims 7 & 15 is/are canceled, claims 1, 8-9 and 16 are amended. Claims 1-6, 8-14 and 16 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Joseph Gamberdell  was called for an interview on 06-02-2021 to discuss possible Examiner's amendments to: 
(a)	re-write the limitation “obtaining from a database via a communication network, at least one usage limitation parameter relating to patent restrictions associated with the geographical location of the biomedical laser” to be consistent with the recitation in (¶:[0050]) of the current   specification, which will clarify the ambiguity in claim limitations for claims 1 and 9 respectively, and
(b)	remove the recitation “technical or … drugs or treatment recipes used in connection with treatment modalities” from claim-1.     
Applicant verbally agreed with the proposal, however decided to draft the amendment to the claims for their client’s approval.
A copy of the approved amendment is attached with this office action for reference, the name of the attached file is: 210602_4296_Examiner Amendment.pdf.

Allowable Subject Matter
Claims 1-6, 8-15 and 16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent prior-art of record (US 2005/0154380 A1) by DeBenedictis et al. discloses a method and system of operating a biomedical laser by providing a first range and a second range of operational parameter where the second range is within the first range. 
Another reference (US 2018/0130551 A1) by Gass et al. discloses identifying a need for a change in operational parameters of the biomedical laser comprises detecting a change in geographical location of the biomedical laser, wherein the instrument is communicatively coupled to an external device via a wired or wireless connection, where the external device acts as a server which stores different data pertaining to the operational parameter of a medical instrument based on geographical locations.
However, DeBenedictis and Gass individually or in combination do not teach or suggest, one of the usage limitation of the biomedical laser, associated with patent restrictions for operating the laser in specific geographical locations, where that information is obtained from a database through a network,.
Other prior arts of record also do not teach or suggest such a limitation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2017/0329903 A1 ] by SHU et al discloses a method and systems for providing operation instruction information of medical apparatuses for generating the machine instructions based on the target operation instruction.
(US 2002 by Straub discloses a methods and apparatus for storing, accessing, generating and using information about speed limits and speed traps access from a remote database using a wireless communications. Wherein the invention is used to maintain motor vehicle speed not at a fixed speed but at a speed set relative to the legal speed limit.  For example, a driver may set the cruise control speed at 2 miles below the speed limit or at the legal limit.  As the driver moves from geographic region to geographic region, the system of the present invention adjusts the speed of the vehicle as a function of the appropriate local speed limit as indicated by the accessed speed limit database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairy.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792